Order entered March 26, 2013




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-00039-CV

                             THE CITY OF DALLAS, Appellant

                                            V.

                            THOMAS A. DAVENPORT, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-09411-K

                                         ORDER
       The Court has before it appellee’s March 21, 2013 unopposed motion for extension of

time to file his brief. The Court GRANTS the motion and ORDERS that appellee’s brief be

filed by April 25, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE